EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Amend the first paragraph of the specification as follows:
This application is a national stage application claiming priority to PCT/US2017/045980, now WO 2018/031591, filed on August 8, 2017, which claims the benefit of U.S. Provisional Application No. 62/372185, filed August 8, 2016, the contents of which are incorporated herein by reference in their entirety.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-28 and 32-36 directed to an invention non-elected without traverse.  Accordingly, claims 1, 2, 3, 8, 11, 12 and 37 have been cancelled.

Allowable Subject Matter
Claims 21-28 and 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Li et al. (US 2013/0161199 A1).
a reactor (container, 108) configured to deliver electric current to a parent material to produce expanded parent material, the reactor comprising: an electrically insulating container, comprising: an electrical system, comprising: a first electrode (102); and a second electrode (see Abstract; figures 1 and 2; and paragraphs 0036-0047).
	Li et al. fails to disclose or suggest a reactor configured to deliver electric current to a parent material to produce expanded parent material, the reactor comprising: an electrically insulating container, comprising: an expandable chamber configured to contain the parent material, wherein the expandable chamber is configured to expand in at least one direction in order to accommodate expansion of the parent material as it transitions to the expanded parent material, while also maintaining pressure on the parent material and any expanded parent material sufficient to maintain the conditions necessary to generate the expanded parent material; an electrolyte chamber configured to be in fluid communication with an electrolyte solution; and a porous membrane separating the expandable chamber and the electrolyte chamber configured to allow ions to pass through the porous membrane but not the parent material and any expanded parent material; wherein the porous membrane is configured to contain the pressure of the expanded parent material; and an electrical system, comprising: a first electrode configured to be in electrical communication with an interior of the expandable chamber and any parent material disposed in the expandable chamber; and a second electrode configured to be in electrical communication with the electrolyte chamber and any electrolyte solution disposed in the electrolyte chamber.
Claims 21-28 and 32-36 depend on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774